PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 99-4169
OTIS LOFTON,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4135
OTIS LOFTON,
               Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
                Peter J. Messitte, District Judge.
                        (CR-98-264-PJM)

                      Argued: September 29, 2000

                      Decided: November 21, 2000

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge Widener and Judge Niemeyer joined.
2                      UNITED STATES v. LOFTON
                             COUNSEL

ARGUED: Susan Marie Bauer, OFFICE OF THE FEDERAL PUB-
LIC DEFENDER, Greenbelt, Maryland, for Appellant. Hollis
Raphael Weisman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee. ON BRIEF: James Wyda, Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland, for Appellant. Lynne A. Battaglia, United
States Attorney, Greenbelt, Maryland, for Appellee.


                              OPINION

TRAXLER, Circuit Judge:

   Appellant Otis Lofton was tried and convicted by a magistrate
judge, see 18 U.S.C.A. § 3401 (West 2000), of possession of a
weapon on lands owned or administered by the National Park Service.
See 36 C.F.R. § 1.2 (2000); 36 C.F.R. § 2.4 (2000). Lofton’s convic-
tion was affirmed by the district court, see 18 U.S.C.A. § 3402 (West
2000), and he appealed that decision to this court. Thereafter, Lofton
filed with the magistrate judge a motion for a new trial, and we stayed
the appeal of his conviction pending disposition of that motion. The
magistrate judge denied the new trial motion, and the district court
affirmed. Lofton appealed that decision to this court, and we consoli-
dated the appeals. We now affirm Lofton’s conviction and the denial
of his motion for a new trial.

                                   I.

   One morning a detective with the United States Park Police was
surveying the boundaries of Oxon Cove Park ("Oxon Cove" or the
"park"), a park located in Maryland and administered by the National
Park Service. When the detective heard gunshots coming from within
the park, he called for assistance. The detective and the other officers
waited at a gated entrance to the park. Shortly thereafter, Lofton and
another man emerged from within the park. Both men were wearing
what appeared to be "hunting attire" and Lofton was carrying a shot-
gun. Lofton was charged with violating 36 C.F.R. § 2.4(a)(1), which,
                       UNITED STATES v. LOFTON                         3
subject to certain exceptions, prohibits possessing, carrying, or using
a weapon, trap, or net within lands owned or administered by the
National Park Service.

   At trial, Lofton contended that the park was required to give notice
of the prohibition against carrying weapons. The government pres-
ented no evidence of such notice in its case-in-chief. The park man-
ager, however, who was called as a defense witness, testified that
"[t]here are signs on the bulletin board which you would see. The
C.F.R. regulations which go into detail about—from anywhere from
hunting to no fishing or all this, okay? So, on the boundaries, you
would see boundary signs." J.A. 31.

   The magistrate judge found Lofton guilty and imposed a $100 fine.
On appeal, the district court agreed with Lofton that notice of the
weapons ban was required. The district court nonetheless affirmed the
conviction, concluding that the park manager’s testimony that C.F.R.
regulations were posted on a bulletin board was "barely" sufficient to
satisfy the notice requirement. J.A. 126-27.

   After the district court’s ruling, and while the appeal of the convic-
tion was pending in this court, Lofton’s attorney sent an investigator
to Oxon Cove to verify that the regulations were posted. According
to the investigator, he found no such postings and asked the park
manager if the regulations were posted anywhere in the park. She
responded that they were not and had never been posted.

   Convinced that the park manager had perjured herself during trial,
Lofton filed with the magistrate judge a motion for a new trial based
on the newly discovered evidence that no C.F.R. regulations were
posted at the park and that the manager’s trial testimony was incor-
rect. See Fed. R. Crim. P. 33. The magistrate judge denied the motion,
concluding that the evidence could have been discovered before trial
by the exercise of due diligence. Lofton appealed the denial of the
new trial motion to the district court, which affirmed without com-
ment.

                                   II.

   Lofton first contends, as he did below, that the relevant regulations
require that the park give specific notice of the prohibition against
4                       UNITED STATES v. LOFTON
weapons, and that his conviction must be reversed because the gov-
ernment gave no such notice. We disagree.

   The possession and use of weapons in national parks is governed
by 36 C.F.R. § 2.4, which, as is relevant to this action, prohibits pos-
sessing, carrying, or using a weapon, trap, or net. See 36 C.F.R.
§ 2.4(a)(1). While Lofton contends that the carrying of weapons is
authorized on national park grounds unless specifically prohibited, we
think regulation 2.4 quite clearly establishes a general rule prohibiting
the use or possession of a weapon on national park grounds, subject
to certain limited exceptions set out in the regulation.1

   One of the exceptions set out in regulation 2.4 authorizes weapons
"[a]t designated times and locations" in areas where "[t]he taking of
wildlife is authorized by law in accordance with § 2.2 of this chapter."
36 C.F.R. § 2.4(a)(2)(i)(A). Under regulation 2.2, the taking of wild-
life is prohibited except for authorized hunting in areas were hunting
"is specifically mandated by Federal statutory law," or in areas where
hunting "is specifically authorized as a discretionary activity under
Federal statutory law if the superintendent determines that such activ-
ity is consistent with public safety and enjoyment, and sound resource
management principles." 36 C.F.R. § 2.2(b) (2000). While there are
statutes mandating that a given area be open to hunting, see, e.g., 16
U.S.C.A. § 459f-4 (West 1993) (stating that "[t]he Secretary [of the
Interior] shall permit hunting and fishing" at Assateague Island
National Seashore (emphasis added)), and others allowing an area to
be open to hunting, see, e.g., 16 U.S.C.A. § 459b-6(c) (West 1993)
(stating that "[t]he Secretary may permit hunting and fishing" in the
Cape Cod National Seashore (emphasis added)), no such statute
authorizes hunting at Oxon Cove.
    1
    Lofton refers to regulation 1.10 as support for his argument that
weapons are generally permitted. This regulation, however, merely illus-
trates and explains certain symbolic signs (such as the familiar wheel-
chair symbol denoting access for the physically handicapped) that may
be used in parks. See 36 C.F.R. § 1.10 (2000). While one of the signs
pictured is that of a rifle used to indicate an area where firearms are per-
mitted, regulation 1.10 simply cannot be read as authorizing in all parks
the activities that happen to be pictured in the signs.
                        UNITED STATES v. LOFTON                         5
   Because there is no suggestion that any of regulation 2.4’s other
exceptions to the weapons ban are applicable to this case, Lofton’s
conduct falls squarely within that prohibited by regulation 2.4. And
since regulation 2.4 does not require that parks give notice of the
weapons prohibition, nor does it make carrying weapons illegal only
in parks where such notice is given, the absence of any such notice
is irrelevant. The publication in the Code of Federal Regulations of
the general ban against the carrying of weapons in national parks pro-
vided sufficient notice to Lofton of the criminality of his conduct.
See, e.g., United States v. Mitchell, 209 F.3d 319, 323 (4th Cir.) ("The
statute made perfectly clear . . . that Mitchell’s possession of the fire-
arm was unlawful. Mitchell’s pleas for particularized notice thus run
headlong into the fundamental principle that ‘ignorance of the law is
no excuse.’"), cert. denied, 121 S. Ct. 123 (2000).2

   Lofton, however, contends that 36 C.F.R. § 1.7 requires that notice
of the weapons ban must be provided. We disagree. Regulation 1.7
requires the public to be notified

        [w]henever the authority of § 1.5(a) is invoked to restrict
      or control a public use or activity, to relax or revoke an
      existing restriction or control, to designate all or a portion
      of a park area as open or closed, or to require a permit to
      implement a public use limit.

36 C.F.R. § 1.7(a) (2000). The required notice may be given by post-
ing signs in conspicuous locations, making maps available at conve-
nient locations, publishing a notice in a general circulation
newspaper, or by using other appropriate methods. See 36 C.F.R.
§ 1.7(a)(1)-(4). Because the notice requirement of regulation 1.7
applies only to actions taken under the authority of regulation 1.5(a),
  2
   Because regulation 2.4 generally prohibits possession of a weapon in
a national park without requiring that notice of the ban be given, Lof-
ton’s contention at oral argument that lack of notice of the weapons ban
is an affirmative defense to the charge clearly fails. And while lack of
notice of criminal provisions can, in rare cases, be a constitutional
impediment to conviction, see, e.g., Lambert v. California, 355 U.S. 225,
229 (1957), Lofton does not make a constitutional challenge in this case.
6                         UNITED STATES v. LOFTON
the question then becomes whether the weapons ban at Oxon Cove
was made pursuant to regulation 1.5(a).

   Regulation 1.5(a) provides that, if "necessary for the maintenance
of public health and safety, protection of environmental or scenic val-
ues, protection of natural or cultural resources, aid to scientific
research, implementation of management responsibilities, equitable
allocation and use of facilities, or the avoidance of conflict among
visitor use activities" and "[c]onsistent with applicable legislation and
Federal administrative policies," a park superintendent may:

           (1) Establish, for all or a portion of a park area, a reason-
        able schedule of visiting hours, impose public use limits, or
        close all or a portion of a park area to all public use or to
        a specific use or activity.

          (2) Designate areas for a specific use or activity, or
        impose conditions or restrictions on a use or activity.

          (3) Terminate a restriction, limit, closure, designation,
        condition, or visiting hour restriction imposed under para-
        graph (a)(1) or (2) of this section.

36 C.F.R. § 1.5(a) (2000).

   Regulation 1.5(a) thus gives a park superintendent the flexibility,
when the need arises, to restrict or impose certain conditions upon
otherwise proper and allowable uses of a park. The regulation is con-
cerned with the specific and sometimes transient needs of individual
parks, and provides the means for tailoring the use of a given park to
the particular circumstances of that park.3
    3
    That regulation 1.5(a) is directed to park-specific decisions is evi-
denced by its reference to actions that may be taken by the "superinten-
dent," a term defined in 36 C.F.R. § 1.4 (2000) as "the official in charge
of a park area or an authorized representative thereof." The park-specific
focus is also evidenced by the kinds of "public use limits" that a superin-
tendent may impose, such as limitations on "the length of time a desig-
nated geographic area or facility may be occupied" or the number of
people and the type and size of vehicles "allowed to enter, be brought
into, remain in, or be used within a designated geographic area or facil-
ity." 36 C.F.R. § 1.4 (emphasis added).
                        UNITED STATES v. LOFTON                          7
   The prohibition against carrying weapons in national parks, how-
ever, is a general rule applicable to all parks. While carrying a shot-
gun might under proper circumstances be perfectly legal according to
Maryland law, it is not allowed in national parks, except under certain
limited conditions not present in this case. Whether or not the general
public may carry weapons in a given park is not a discretionary deci-
sion made by the park superintendent under regulation 1.5(a), but
instead is a decision controlled by the statutes and regulations govern-
ing that park. And because the prohibition against weapons in Oxon
Cove Park springs from the system-wide prohibition of regulation 2.4,
and not from any park-specific decision made under the authority of
regulation 1.5(a), the notice provisions of regulation 1.7 are therefore
inapplicable.

   The propriety of Lofton’s conviction, then, is simply a question of
whether there is sufficient evidence in the record to support the mag-
istrate judge’s factual determination that Lofton was in possession of
a weapon on park lands. See Fed. R. Crim. P. 58(g)(2)(D) (In an
appeal from a conviction by a magistrate judge, "[t]he defendant shall
not be entitled to a trial de novo by a district judge. The scope of
appeal shall be the same as an appeal from a judgment of a district
court to a court of appeals."); United States v. Peck, 545 F.2d 962,
964 (5th Cir. 1977) ("Review by the district court of a conviction
before the magistrate is not a trial de novo but is the same as review
by a court of appeals of a decision by a district court . . . . In our
review we apply to the magistrate the same standard used by the dis-
trict court."). Because substantial evidence supports the magistrate
judge’s findings, Lofton’s conviction must be affirmed. See United
States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc).4
  4
    That the district court and apparently the magistrate judge concluded
that regulation 1.7 required that notice be given of the weapons ban does
not prevent us from affirming Lofton’s conviction. The interpretation of
the regulations is a legal question reviewed de novo. See United States
v. Brown, 200 F.3d 710, 713 (10th Cir. 1999). And we are not limited
to the analysis of the magistrate judge or district court when affirming
the conviction. See United States v. Dorsey, 45 F.3d 809, 814 (4th Cir.
1995) ("[A]n appellate court can affirm a trial court’s opinion on differ-
ent grounds than those employed by the trial court . . . .); Brewster of
Lynchburg, Inc. v. Dial Corp., 33 F.3d 355, 361 n.3 (4th Cir. 1994) ("We
have consistently recognized that, even though we disagree with the rea-
soning of the district court, we may affirm the result on different grounds
if fully supported by the record.").
8                      UNITED STATES v. LOFTON
                                   III.
   Lofton contends that since the district court affirmed his conviction
only because it concluded that the C.F.R. posting satisfied the notice
requirement, he should have been granted a new trial once he learned
that no regulations had been posted at the park and that the park man-
ager’s trial testimony was incorrect.
   A motion for a new trial based on newly discovered evidence
should be granted only if (1) the evidence relied on is, "in fact, newly
discovered"; (2) there are facts "alleged from which the court may
infer due diligence on the part of the movant"; (3) "the evidence relied
upon [is] not merely cumulative or impeaching"; (4) "the evidence
[is] material to the issues involved"; and (5) the evidence is of such
a nature that it would "probably result in [an] acquittal at a new trial."
United States v. Chavis, 880 F.2d 788, 793 (4th Cir. 1989). If the
motion for a new trial is based on a witness’s recantation of trial testi-
mony, the motion should be granted only if: (1) the court is reason-
ably satisfied that the testimony given by a material witness was false;
(2) the jury might have reached a different conclusion without the
false evidence; and (3) the party seeking the new trial was surprised
by the false testimony and was unable to meet it or did not know of
its falsity until after trial. See United States v. Wallace, 528 F.2d 863,
866 (4th Cir. 1976).
   In this case, the park manager did not recant her trial testimony.
Instead, Lofton merely presented evidence, obtained well after the
trial, that contradicted the manager’s trial testimony. While it may be
that these facts would require application of the Chavis standard
rather than the Wallace standard preferred by Lofton, we need not
decide that question. Given our conclusion that notice of the weapons
ban need not be given, the park manager’s testimony about the post-
ing of C.F.R. regulations, whether true or false, is simply immaterial
to the question of whether Lofton unlawfully possessed a weapon at
the park. Lofton’s new trial motion thus was properly denied under
either the Chavis or Wallace standard.
                                   IV.
  For the forgoing reasons, Lofton’s conviction and the denial of his
motion for a new trial are hereby affirmed.
                                                             AFFIRMED